Citation Nr: 9932784	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
spontaneous pneumothorax, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for a 
post-operative right chest scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensable ratings for 
residuals of a spontaneous pneumothorax, and a post-operative 
right chest scar.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  He also requested a 
personal hearing at the RO.  However, prior to the veteran's 
appearance at any such hearing, his accredited representative 
filed a May 1999 statement canceling the hearing request and 
asking for the case to be forwarded to the Board.  

In a June 1998 rating decision, the veteran was awarded a 
compensable rating of 10 percent for his service connected 
residuals of a spontaneous pneumothorax.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As an initial matter, the veteran's increased rating claims 
are well grounded.  The United States Court of Veterans 
Appeals (Court) has held that if a veteran claims that a 
service-connected disability has become worse, then the claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disabilities, his claims 
are well grounded.  As such, the statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

The provisions of the rating schedule for determining the 
disability evaluations for respiratory disorders were changed 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran's increased ratings claim was date-stamped as 
being received at the RO on September 6, 1996, prior to the 
regulatory changes.  Therefore, the veteran is entitled to 
evaluation of his claim for an increased rating for a 
respiratory disability under both the new and the old 
criteria.  As reported to the veteran in the statement of the 
case, however, when the claim was first reviewed by the RO in 
December 1996, the veteran was only afforded review under the 
new criteria.  In subsequent reviews of the case, the RO has 
continued to use only the new criteria.  These actions do not 
comply with the pronouncements of the U. S. Court of Appeals 
for Veterans Claims (Court) in Karnas.  Id.  

As is noted above, the VA has a statutory duty to assist the 
veteran in developing the facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  This duty includes providing 
a thorough and contemporaneous medical examination that 
discusses the etiology of his service connected disability or 
disabilities.  See Pond v. West, 12 Vet. App. 341 (1999).  To 
the RO's credit, several attempts have been made to schedule 
the veteran for medical examination of his respiratory 
disability and post-operative scar; however, he failed to 
report for examinations in July 1997 and February 1999.  In 
most such situations, the law requires the veteran's 
increased rating claims be denied.  38 C.F.R. § 3.655 (1999).  
However, the veteran has relocated on several occasions 
during the course of this appeal, and it appears he did not 
received timely notification of his examinations.  Therefore, 
the veteran should be afforded another opportunity to appear 
for examination.  He should also be apprised of the 
consequences under 38 C.F.R. § 3.655 should he fail, without 
good cause, to report for evaluation.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
medical examination to evaluate his 
service connected post-operative scar of 
the right chest.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should describe the veteran's post-
operative scar and any disability 
resulting therefrom, including but not 
limited to, tenderness, poor nourishment, 
and/or objective evidence of pain.  The 
medical basis for all opinions expressed 
should be indicated.  

4.  The veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with his 
service connected residuals of a 
spontaneous pneumothorax.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder and the old and new rating 
criteria should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests, 
including pulmonary function tests, 
should be performed.  A complete 
evaluation of the disability associated 
with the veteran's respiratory disorder 
should be performed.  The factual basis 
for all medical opinions expressed should 
be indicated for the record.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claim for increased ratings for 
his service connected disabilities.  The 
claim for an increased rating for a 
respiratory disability must be considered 
in light of both the old and new rating 
criteria.  If the actions taken remain 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


